Citation Nr: 0904141	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mental condition, 
to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
March 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2006 and November 2007 rating decisions.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence fails to show that the veteran has PTSD, or 
other psychiatric disability related to service.

2.  The evidence shows that the veteran is unemployable as a 
result of his service connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a mental condition, 
to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  Criteria for a TDIU have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

The evidence shows that the veteran is a decorated combat 
veteran who has been awarded, among other medals, a combat 
infantry badge and a Purple Heart.  The veteran was wounded 
in service in Korea when he accidently stepped on a land 
mine, severely injuring himself and reportedly killing 
several soldiers that were in close proximity to him.

Recent VA treatment records reflect various diagnoses have 
been entered including a dysthymic disorder, depression and 
PTSD.  In an effort to resolve the conflicting diagnoses, the 
veteran was provided with a VA examination in August 2007.  
The examiner reviewed the veteran's claims file and examined 
the veteran; noting his combat injuries as a result of the 
land mine, and observing that the veteran had alleged that 
symptoms, such as hallucinations, had been present since his 
time in the army.  The examiner then noted that despite these 
allegations the veteran did not seek any psychiatric 
treatment for more than 50 years following his discharge from 
service.  The veteran was able to maintain his hygiene and 
had no problems with his activities of daily living.  
Following the examination, the examiner indicated that while 
the veteran met the DSM-IV stressor criterion, he did not 
meet the DSM-IV criteria for a diagnosis of PTSD.

The examiner indicated that she observed numerous 
contradictions between the veteran's complaints and behavior, 
and his previous history of social, family, and occupational 
productivity.  The examiner also found that the veteran's 
reporting of symptoms was completely different in the 
instances in which he was interviewed, such as his August 
2007 VA examination.  As a result, the examiner requested 
that a social and industrial field survey be conducted 
without any previous notification to the veteran or his 
family prior to rendering a final diagnosis.

Based on the field and industrial survey which was completed 
in September 2007, the examiner assigned a diagnosis of 
psychosis, not otherwise specified.  The examiner explained 
that reported symptoms such as hallucinations and paranoid 
delusions were clearly psychotic; and she commented that 
these were not what the veteran reported or presented when he 
was first seen by VA psychiatry.  She remarked that it was 
notable how different the symptoms were that the veteran had 
described upon careful reading and analysis of his treatment 
records, including an even more dramatic presentation at the 
VA examination.  While the veteran was wounded in combat, the 
examiner observed that throughout more than 30 years after 
the incident, the veteran never complained or referred to any 
dysfunction as evidenced by his successful working history.  
Additionally, she found the lack of psychiatric complaints 
for so many years was in direct contradiction of his 
statement that his symptoms had been present since his time 
in the military.

Furthermore, the examiner found that the veteran did not 
fulfill the PTSD criteria of persistent avoidance of stimuli 
and numbing of general responsiveness; and the symptoms he 
described of increased arousal were related to his psychotic 
symptoms and not directly to his experience during combat.  
The examiner emphasized that the veteran had learned about 
what happened to him and to the other soldiers when he woke 
up in the hospital; and, as the veteran reported, it was not 
until he returned home that his family showed him letters 
from the army in which he had been reported missing.  
Therefore, his descriptions were actually about what he was 
told and not about what he had actually recalled, since he 
was unconscious.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The Board may not ignore a medical opinion, but it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, while several VA doctors diagnosed the veteran 
with PTSD, several other doctors found that psychiatric 
diagnoses, other than PTSD, better fit the veteran's 
symptomatology.  Given that split in opinions, a VA 
examination was ordered to evaluate and diagnose the 
veteran's psychiatric condition.  Unlike the doctors who had 
provided the initial diagnoses, the VA examiner had the clear 
benefit of reviewing the entirety of the veteran's claims 
file, giving her the additional longitudinal perspective of 
the veteran's treatment, or lack thereof, over the previous 
50 years; and it is noted that the lack of treatment for many 
decades was one of many pieces of evidence that factored into 
her opinion.  Additionally, where there was an evidentiary 
gap, the examiner ordered that a field and industrial survey 
be conducted to further develop the record; and it is noted 
that the doctors who diagnosed PTSD did not have the benefit 
of the information obtained in this survey, which was also 
found to be material in determining the veteran's condition.

It is clear from reading the examination report that the 
examiner meticulously reviewed all of the veteran's treatment 
records and carefully studied his case before rendering a 
thoughtful and well reasoned opinion that the veteran did not 
meet the criteria for a PTSD diagnosis.  When compared with 
the treatment records, the VA examination report provides a 
greater and more in depth analysis.  As such, the examiner's 
conclusion that the veteran does not have PTSD is given 
greater weight than are the treatment records which concluded 
that the veteran did have PTSD, but lacked the detailed 
rationale for such a conclusion.  Accordingly, the Board 
concludes the veteran does not have PTSD.  

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence supports the 
conclusion the veteran does not currently have, nor has he 
ever had, PTSD, that holding would not be applicable.  

In this case, the veteran presented for psychiatric treatment 
and over a period of six months was given several different 
possible diagnoses that might fit his symptoms.  Included in 
this set was a diagnosis of PTSD.  However, a VA examiner 
recently found that the veteran did not in fact meet the DSM-
IV criteria for a diagnosis of PTSD, providing a well 
reasoned analysis and clarifying why the earlier diagnosis 
had been incorrect.  Therefore, the totality of the medical 
evidence fails to support a diagnosis of PTSD, and the 
criteria for service connection for PTSD have accordingly not 
been met.  

It is noted that while the majority of the arguments advanced 
by the veteran, his wife, and his representative have sought 
service connection for PTSD, the veteran's initial claim was 
for entitlement to service connection for a mental condition, 
not specifically, PTSD.  In this case, however, the evidence 
also fails to show that the veteran's psychosis either began 
during or was caused by his time in service.

The veteran was discharged from service in 1954.  Service 
treatment records fail to show any psychiatric treatment.  
The veteran was found to be in no acute mental distress in 
September 1953, and he was found to be psychiatrically normal 
at his separation physical in 1954.

In October 1979, the veteran indicated that his job required 
him to travel long distances, which his physical conditions 
would not allow him to do.  Therefore, he quit his job to 
avoid problems with his supervisor.  However, once again 
there was no evidence of any mental condition.

In fact, the veteran did not seek any mental health treatment 
for nearly 50 years after leaving service.  While the veteran 
and his wife believe that the veteran has a psychiatric 
condition that is related to his time in service, neither of 
them is medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, their opinions are 
insufficient to provide the requisite nexus between his 
mental condition and his time in service.  

The veteran's claims file is void of a medical opinion of 
record which associates any psychiatric condition (other than 
PTSD discussed above) with the veteran's time in service.  
Thus, while it is undisputed that the veteran is currently 
impacted by a mental condition, the evidence fails to relate 
this condition to the veteran's time in service, and 
therefore the criteria for service connection have not been 
met.  Accordingly, the veteran's claim is denied.

II.  TDIU

The veteran asserts that because of his service connected 
disabilities he is unable to work. 

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is currently service connected for a number of 
disabilities that largely stem from his accidently stepping 
on a mine while serving in Korea.  These disabilities 
include: loss of his right eye (rated at 40 percent), shell 
fragment wounds to the left thigh (rated at 30 percent); 
residuals of a splenectomy (rated at 30 percent); residuals 
of a shell fragment wound to the chest wall (rated at 20 
percent); a pleural injury (rated at 20 percent); residuals 
of a fractured right hand (rated at 10 percent); shell 
fragment wounds to the right hand (rated at 10 percent); 
scars of the left forearm and left leg (rated at 10 percent 
each); muscle damage to the abdominal wall (rated at 10 
percent); metallic foreign body in the left eye (rated at 10 
percent); and otitis media (rated at 10 percent).  His 
combined rating is 90 percent; and, as such, the veteran 
meets the schedular criteria for a TDIU.  

The veteran is currently unemployed having retired from his 
20 year career as a bank manager in 1975, reportedly because 
of his mental problems.  At a VA psychiatric evaluation in 
August 2007, the examiner indicated that the veteran worked 
for 20 years at a bank, winding up in charge of all 
automobile financing on the island, and then reportedly 
worked with a car dealer for several years, before applying 
for TDIU, which was denied by the Board in 1984.  It was 
noted that the veteran then continued performing different 
jobs related to the automobile business, up until about 4-5 
years ago.  However, the veteran stated that his wife had to 
drive him everywhere as his vision had deteriorated and he 
therefore stopped working, since his wife was doing most of 
the work.  Nevertheless, the examiner found that the veteran 
had no problem with his activities of daily living, although 
it is unclear whether this state was in reference solely to 
the veteran's psychiatric disability or whether it included 
physical limitations as well.

While no VA medical opinion has specifically addressed the 
issue of the veteran's employability in light of all his 
service connected disabilities in many years, at a VA 
examination in February 2007, a VA examiner remarked that the 
veteran can no longer work due to problems with vision and 
difficulty driving.  The examiner also indicated that the 
veteran's shell fragment wounds prevented him from doing 
chores, shopping, sports, and recreation, and moderately 
impaired his ability to exercise, travel, or 
feed/bathe/dress/toilet/groom himself.

It is noted that the veteran lost his right eye as a result 
of the mine explosion, and at a vision examination in 
February 2007 it was noted that the veteran had very severe 
peripheral constriction with approximately 10 degrees of 
central visual field remaining in his only functioning eye 
(although the examiner found that this result did not 
necessarily correlate with optic nerve findings).

Additionally, at a VA treatment session in November 2008, the 
veteran reported that he frequently fell because of his 
vision problems, which caused difficulty with depth 
perception.  The veteran indicated that his main difficulties 
were with reading, writing, and walking.  It was also noted 
that he veteran had problems shaving because he would cut 
himself; cooking because he could not measure the 
ingredients; reading, because it took too much effort and 
tired him out; writing, because he could not appropriately 
focus; and traveling, because he tended to fall down a lot as 
a result of vision problems.  The veteran could take a bath 
independently, but he was worried about falling.

It is noted that the veteran's service connected disability 
rating has not changed since he was denied TDIU by the Board 
in 1984.  Nevertheless, it is apparent that the veteran's 
visual acuity has declined since that time.  The veteran's 
wife now has to drive him around and the veteran is at a 
constant risk for falls due to his inability to correctly 
perceive the depth of objects.  

It is clear from a review of the record that the veteran 
struggles with reading and writing on account of his eyes, he 
also has difficultly transporting himself since he is unable 
to drive and is at risk for falling based on both his visual 
and physical defects.  As such, the Board concludes that the 
veteran's service connected disabilities do in fact preclude 
him from working, and therefore the criteria for a TDIU have 
been met.  Accordingly, the veteran's claim is granted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the veteran's claim for a TDIU, a detailed 
discussion of VA's various duties to notify and assist is 
unnecessary (because any potential failure of VA in 
fulfilling these duties is harmless error given the full 
grant of the benefit the veteran sought).

With regard to the claim of entitlement to service connection 
for a mental condition, required notice was provided by a 
letter dated in January 2007, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  The letter also informed the veteran how disability 
ratings and effective dates are established.  

VA treatment records have been obtained, as have service 
treatment records; and the veteran indicated that all of his 
medical treatment has been through VA.  The veteran was also 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a mental condition, to include PTSD, 
is denied.

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


